  Case 1:08-cr-00391-VM Document 51 Filed 06/14/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                6/14/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :                 08 CR 391(VM)
          -against-              :              DECISION AND ORDER
                                 :
RAFAEL CAJIGAS,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      By letter dated September 8, 2020, defendant Rafael

Cajigas (“Cajigas”) moved for compassionate release under 18

U.S.C. § 3582(c)(1)(A). (Dkt. No. 41.) The Court denied the

motion on November 11, 2020. United States v. Cajigas, No. 08

CR 391, 2020 WL 6625210 (S.D.N.Y. Nov. 11, 2020); see also

Dkt. No. 42.

      On April 5, 2021, Cajigas sent a letter to chambers

seeking appointment of counsel to assist him in moving for

reconsideration     of   the    Court’s    previous    order     denying

compassionate release. (See Dkt. No. 48.) The Court denied

that motion on April 12, 2021. United States v. Cajigas, No.

08 CR 391, 2021 WL 1392008 (S.D.N.Y. Apr. 12, 2021); see also

Dkt. No. 49.

      Now before the Court is a letter from Cajigas received

on June 10, 2021.1 (See “Letter,” Dkt. No. 50.) In the Letter,



      1Attached to the letter is a significant volume of medical records,
spanning from decades before Cajigas’s COVID-19 diagnosis to within the


                                   1
  Case 1:08-cr-00391-VM Document 51 Filed 06/14/21 Page 2 of 3



Cajigas explains he is not moving for reconsideration, and

instead seeks only “to be seen and heard.” (Letter at 1.) The

Court acknowledges receipt of the Letter and is mindful of

the suffering Cajigas has no doubt endured as a result of

contracting COVID-19. The Court further “does not discount

the    possibility       of    reinfection         or    the   long-term     health

consequences that can arise even in someone who appears to

have successfully recovered from the virus.” United States v.

Pena, No. 18 CR 640, 2021 WL 396420, at *2 (S.D.N.Y. Feb. 4,

2021) (citations omitted). Nevertheless, Cajigas has not

established       that        he   currently            suffers      from   serious

complications or is at heightened risk for reinfection. See

id.

       Thus,    to   the      extent   the    Letter         seeks   compassionate

release or reconsideration of the Court’s November 11, 2020

or April 12, 2021 orders, such requests are DENIED. See Pena,

2021 WL 396420, at *2 (denying compassionate release where

defendant had recently recovered from COVID-19 because “the

mere possibility of future long-term complications arising

from   his     earlier     COVID   diagnosis            is   too   speculative   to

constitute      an   extraordinary           and    compelling        circumstance

justifying release”); In re Health Mgmt. Sys., Inc. Sec.



last few months. The Court has reviewed the records, which will be filed
under seal.


                                        2
  Case 1:08-cr-00391-VM Document 51 Filed 06/14/21 Page 3 of 3



Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000) (explaining

reconsideration is “an extraordinary remedy to be employed

sparingly”); Hodge v. Police Officers, 802 F.2d 58, 60 (2d

Cir.   1986)   (“[C]ounsel     is   often      unwarranted    where   the

indigent’s     chances   of    success      are   extremely     slim.”).

Accordingly, it is hereby

       ORDERED that defendant Rafael Cajigas’s letter request

for compassionate release (Dkt. No. 50) is DENIED. The Clerk

of Court is directed to mail a copy of this Order to Rafael

Cajigas, Register Number 70495-054, Schuylkill FCI, Federal

Correctional    Institution,    P.O.     Box    759,   Minersville,   PA

17954-0759, and note service on the docket.


SO ORDERED.

Dated: New York, New York
       14 June 2021


                                            _______________________
                                                  Victor Marrero
                                                     U.S.D.J.




                                    3
